                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DOCTOR JOHN’S INC.,

               Plaintiff,

        v.                                          Case No. 3:18-cv-00171-JPG-RJD

 VILLAGE OF CAHOKIA, ILLINOIS,

               Defendant.

                                      JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that this matter is DISMISSED

WITHOUT PREJUDICE.


DATED: January 31, 2019


                                                 MARGARET M. ROBERTIE,
                                                 Clerk of Court

                                                 BY:   s/ Tina Gray
                                                        Deputy Clerk

Approved:
s/ J. Phil Gilbert
J. Phil Gilbert
U.S. District Judge




                                             1
